Citation Nr: 0920009	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  05-16 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral ankle 
disability.

4.  Entitlement to service connection for a right knee 
disability.

5.  Entitlement to service connection for a left shoulder 
disability.

6.  Entitlement to service connection for residuals of a head 
injury.

7.  Entitlement to service connection for a prostate 
condition.

8.  Entitlement to service connection for urinary tract 
infection with blood in the urine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to 
January 1984.  He also has unverified service in the Army 
Reserve.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, that denied the benefits sought on 
appeal.  The Veteran presented testimony at a personal 
hearing in March 2009 before the undersigned Veterans Law 
Judge.  

The issues of entitlement to service connection for bilateral 
hearing loss, tinnitus, bilateral ankle disability, a right 
knee disability, and a left shoulder disability are REMANDED 
to the RO via the Appeals Management Center in Washington, 
D.C.

At the March 2009 hearing, the Veteran raised a claim for 
service connection for a left knee disability.  That issue is 
referred to the agency of original jurisdiction for 
appropriate action. 

FINDING OF FACT

At a Board hearing at the RO in March 2009, prior to a 
promulgation of a decision in the appeal, the Veteran 
withdrew his appeal on the issues of entitlement to service 
connection for residuals of a head injury, a prostate 
condition, and for urinary tract infection with blood in the 
urine.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
Veteran on the issues of entitlement to service connection 
for residuals of a head injury, a prostate condition, and for 
urinary tract infection with blood in the urine have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the criteria for withdrawal of a 
substantive appeal by the Veteran on the issues of 
entitlement to service connection for residuals of a head 
injury, a prostate condition, and for urinary tract infection 
with blood in the urine have been met.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2008).

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.202 
(2008).  Appeal withdrawals must be in writing, except for 
appeals withdrawn on the record at a hearing, at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.204 
(2008).  Withdrawal may be made by the appellant or by his 
authorized representative.  38 C.F.R. § 20.204 (2008).

At a travel board hearing before the undersigned, the Veteran 
withdrew his appeal as to the issues of entitlement to 
service connection for residuals of a head injury, a prostate 
condition, and for urinary tract infection with blood in the 
urine.  There remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal as to the issues of 
entitlement to service connection for residuals of a head 
injury, a prostate condition, and for urinary tract infection 
with blood in the urine, and they are hereby dismissed.


ORDER

The appeal on the issues of entitlement to service connection 
for residuals of a head injury, a prostate condition, and for 
urinary tract infection with blood in the urine is dismissed.


REMAND

Additional development is needed prior to rendering a 
decision on the issues on appeal discussed below.  

The Veteran testified in March 2009 that his service medical 
records are incomplete because he was at five bases in four 
years of service.  The record shows that the RO has attempted 
to secure additional service medical records for the Veteran 
and medical records for his period of service in the Army 
Reserves.  The Board notes that a September 2007 reply from 
the Records Management Center at the VA in St. Louis 
("VAVBASTL/RMC/RCD") indicated that several searches of 
that facility had been made and the Veteran's service medical 
records for a period of reserve service had not been located.  

Also, a reply from the National Personnel Records Center 
(NPRC) in September 2007 indicated that a record could not be 
identified based on the information furnished.  NPRC further 
stated that if additional information could be obtained, to 
resubmit the request.  There was no indication of additional 
information that could be furnished.  The Board notes, 
however, that specific information regarding the location of 
the Veteran's reserve service which was not included in the 
request might be useful in a resubmission.  Another request 
should be made for the Veteran's Reserve Service medical 
records.  In addition, another request should be made for the 
Veteran's active duty service medical records to include a 
copy of his separation examination.  If the requested service 
medical records or reserve service medical records are not 
available, NPRC should so state as to each period requested 
in a negative final response.   

The transcript of the March 2009 personal hearing indicates 
that the Veteran had copies of service medical records and 
private medical records which he was to copy and submit as 
evidence at the hearing.  The claims file does not include 
any copies of medical records submitted at the March 2009 
hearing with or without a waiver of review by the agency of 
original jurisdiction.  The Veteran should be notified that 
if he submitted copies of medical records at his hearing, 
they are not contained in the claims file, and be provided 
the opportunity to resubmit those records.  

The Veteran asserts that his bilateral hearing loss and 
tinnitus are due to noise exposure or a fall in service to 
include noise exposure while in the Reserves.  In his claim 
received in July 2004, the Veteran indicated that hearing 
loss and tinnitus started in January 2001 and he was treated 
at a United States Army Hospital.  Service medical records 
show at the Veteran's enlistment examination in January 1980, 
he denied having hearing loss.  On examination, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
25
35
25
LEFT
15
10
15
15
25

Although the test results show hearing in the right ear at 
3000 Hz that is not within normal limits, the test results 
for the right ear are not a hearing loss disability for VA 
purposes.  In June 1980 the Veteran fell and struck his head 
while playing basketball.  The findings reflect that the 
Veteran was unconscious for several minutes and also his ear 
tympanic membranes were streaked with blood.  The Veteran 
submitted a post service private medical record from Green 
Clinic showing bare results of an annual audiogram for OSHA 
standards in October 2003 which, based on only the numbers 
shown, indicates the Veteran may have a bilateral hearing 
loss disability for VA purposes.  When he was seen for an ENT 
consultation in late October 2003, the examiner noted that 
the Veteran had a recent audiogram for a work-related 
screening.  The Veteran gave a history of noise exposure in 
the past and a lot of military experience.  He usually wore 
ear protection.  He complained of ringing in both ears and 
his balance was good.  The examiner commented the Veteran's 
audiogram showed a high frequency sensorineural hearing loss 
in both ears which definitely was a noise injury in both 
sides.  

The Veteran testified in March 2009 that he had hearing loss 
and ringing in the ears after the accident in service when he 
fell, hit his head and was knocked unconscious.  He also 
testified that he was exposed to acoustic trauma as a drill 
instructor at the firing range and grenade range while on 
active duty during his reserve service.  The Board finds that 
the Veteran has not been afforded an audiological evaluation 
with hearing thresholds and speech recognition scores 
reported in order to determine if the Veteran has a hearing 
loss as defined for VA purposes and whether hearing loss and 
claimed tinnitus might be related to his service.  38 C.F.R. 
§ 3.385.  Thus, further development is needed.  A VA 
audiology examination should be provided and medical opinion 
obtained.  38 C.F.R. § 3.159(c)(4). 

The Veteran claims that he injured his right knee and left 
shoulder in service and he continued to have problems with 
pain and limitation of activities because of the discomfort.  
A service medical record shows that in August 1980 the 
Veteran fell out of a tree and sought treatment for right 
knee complaints.  Post service the Veteran had private 
surgery performed on his right knee.  Service medical records 
show that in June 1983 the Veteran sought treatment for left 
shoulder pain of two days duration.  The entry noted that the 
Veteran had reinjured his shoulder and the assessment was a 
muscle strain.  A private medical record in February 2005 
shows x-rays were essentially unremarkable and the diagnosis 
was left shoulder and right knee pain.  VA outpatient 
treatment records show that in October 2006 the Veteran 
complained of left shoulder joint pain which had been going 
on for a long time and for which he saw a non VA orthopedic 
specialist.  The assessment was left shoulder joint gouty 
arthritis.  The Veteran testified that his left shoulder 
continued to be painful and restricted the range of motion.  
Here, the Veteran's statements and testimony indicate that 
his left shoulder and right knee symptoms may be related to 
service.  The absence of a medical opinion addressing those 
issues requires an examination.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  In addition, private medical records 
pertaining to the Veteran's surgery and treatment for his 
right knee and treatment for his left shoulder are not of 
record and an attempt should be made to secure the private 
clinical records regarding his right knee and left shoulder.  

The Veteran further testified that in service he was a wiring 
system installer which involved climbing high up into the 
trees or on poles to camouflage the hanging of the 
communication wire which led to constant problems with his 
ankles for which he went to sick call.  Service medical 
records show that in September 1980 the Veteran complained of 
foot pain after playing basketball when he heard a snap and 
had instant pain and minor swelling.  Function was limited.  
The joint was stiff without crepitation and was diagnosed as 
a minor sprain but questioned a possible fracture with no 
indication as to which foot.  In September 1981 the Veteran 
complained of left ankle pain of one day duration and noted 
that he sometimes woke up in the morning with ankle pain for 
no reason.  He was diagnosed with mechanical metatarsalgia.  
The Veteran indicated that climbing up and down the trees and 
poles and playing squadron sports in service resulted in a 
bilateral ankle disability which continued to the present.  
Here, the Veteran's statements and testimony indicate that 
his bilateral ankle symptoms may be related to service.  The 
absence of a medical opinion addressing this issue requires 
an examination.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that if he 
submitted medical evidence or service 
medical records at the hearing in 
accordance with the discussion shown in 
the transcript, those records are not 
contained in the claims file.  Provide the 
Veteran the opportunity to resubmit those 
medical records.  

2.  Request from NPRC any additional 
service medical records, to include a 
report of a separation examination in 1983 
or January 1984 and the Veteran's 
personnel file.  For the Veteran's period 
of service in the Army Reserves with 
identification of his Reserve Unit from 
1985 to 2003, request his (a) reserve 
service medical records to include an 
entrance and separation examination; (b) 
personnel file; (c) records verifying his 
service in the Army Reserves; (d) copies 
of any DD Forms 214 during that period; 
and (e) records showing his dates of 
active duty, active duty for training and 
inactive duty for training.  If the 
requested service medical records or 
reserve service medical records are not 
available, NPRC should so state as to each 
period requested in a negative final 
response.   

3.  Request the Veteran's treatment 
records from the United States Army 
Hospital at Fort Polk, Louisiana, for 
hearing loss and tinnitus in January 2001.  

4.  After obtaining the above records or 
determining that the records are not 
available, schedule the Veteran for an 
audiological examination to determine the 
nature and etiology of his claimed 
bilateral hearing loss and tinnitus.  The 
claims folder must be reviewed by the 
examiner and the review should be noted in 
the examination report.  The examiner 
should provide auditory thresholds and 
speech recognition scores.  The examiner 
should provide an opinion as to whether it 
is at least as likely as not (50 percent 
or greater probability) that any current 
hearing impairment or current tinnitus 
originated during service, is otherwise 
related to service to include due to a 
fall on his head in service, or, if 
present prior to service, was aggravated 
in service beyond the natural progression 
of the disorder.  

5.  After obtaining the necessary 
authorization and identifying information 
from the Veteran, request the private 
medical records regarding treatment and 
surgery for a right knee disability and 
treatment for a left shoulder disability 
and bilateral ankle disability.  

6.  Schedule the Veteran for a VA 
orthopedic examination to determine the 
nature and etiology of his claimed 
bilateral ankle disability, right knee 
disability, and left shoulder disability.  
The claims folder must be reviewed by the 
examiner and the review should be noted in 
the examination report.  The examiner 
should provide an opinion as to whether it 
is at least as likely as not (50 percent 
or greater probability) that any current 
diagnosed disability of the bilateral 
ankle, right knee and left shoulder 
originated during service, is otherwise 
related to service, or, if present prior 
to service, was aggravated in service 
beyond the natural progression of the 
disorder.  The examiner must acknowledge 
the Veteran's report of claimed symptoms 
shown in service or within a presumptive 
period and continuity of symptoms since 
service.  The rationale for the opinions 
must be provided.

7.  Then, readjudicate the claims.  If 
action remains adverse to the appellant, 
issue a supplemental statement of the 
case, and allow the appropriate time for 
response.  Thereafter, return the case to 
the Board.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


